Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
This final action is in response to applicant’s amendment of 17 June 2021.  Claims 9 and 10 have been canceled.  Claims 1-8 and 11-20 are pending and have been considered as follows. 
Response to Arguments
Applicant’s arguments with respect to the claim objections have been fully considered and are persuasive.  The claim objections has been withdrawn. 
Applicant’s arguments with respect to the rejection of claims 2, 7-11, 13, 18 and 20 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 2, 7-11, 13, 18 and 20 under 35 USC 112(b)  has been withdrawn. 
Applicant’s arguments with respect to the rejection of claims 1- 20 under 35 USC 101 have been fully considered and are persuasive.  The rejection of claims 1- 20 under 35 USC 101  has been withdrawn. 
Applicant's arguments with respect to the rejection of claims 1-20 under 35 USC 103  have been fully considered but they are not persuasive. Specifically, applicant argues that determining a UAV flight path (as taught by Srivastava), rerouting an aircraft trajectory (as taught by McNally), and flight plans (as taught by Bailey) differ from the claimed invention, but instead merely discuss vague factors for determining a flight path or rerouting.  Applicant argues/contends that the specialized sensors and specialized considerations of applicant’s claimed invention are not taught or suggested 
The Examiner’s response
The examiner has carefully considered applicant’s arguments and respectfully disagrees.  Srivastava et al. specifically discusses determining routing/flight path information automatically for an aircraft based on the credentials for the UAV, an origin and a destination, and weather conditions (see ¶[0067] and [0100]) wherein the credentials include identifying information for the UAV include owner information, brand and serial numbers for the UAV (among other credentials).  Moreover, Srivastava et al. teaches that the sensors of the first vehicle can include electromagnetic spectrum sensors, including visual, infrared, radar, etc., biological sensors and chemical sensors (see ¶[0018]) and that the aircraft can include any other context-appropriate sensors to provide monitoring (see ¶[0096]), which would include optical sensors, weight sensors, temperature sensors and pressure sensors.  Still further, Srivastava et al. moreover teaches the monitoring of capabilities of the aircraft including battery life, thrust, maximum altitudes, temperature limits, etc. (see at least ¶[0056], [0078] and [0090]).  McNally is merely being used by the Examiner to teach that the attributes are being constantly monitored (or relatively constantly) in order to dynamically update the flight plan.  Srivastava et al. teaches the communicating between the UAV and the UAV platform (see ¶[0087]) of the flight path.  The Examiner is using Bailey to teach the determination of multiple differing routes.  Bailey further teaches the transmitting of the flight path to various different entities include ground operations centers to allow an 

Applicant’s arguments with respect to the double patenting rejections of claims 1- 20 have been fully considered and are persuasive.  The double patenting rejections of claims 1- 20  have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (US 2015/03366670 in view of McNally et al. (US 9,171,473) and further in view of Bailey et al. (US 9,472,106).

As regards claim 1, Srivastava et al. teach an automated vehicle control method (see at least Abstract and ¶ [0013]-[0014]) comprising: generating, by a processor of controller, a route of travel for a first vehicle for travel from an original location to a destination location, wherein said route is generated based on factors comprising: a brand of said first vehicle, a serial number of said first vehicle, a company owning said first vehicle, said original location, said destination location, an estimated time of travel from said original location to said destination location, and weather condition related (see at least ¶ [0011]-[0014], [0018]-[0023], [0037]-[0046], [0067] , [0077]-[0084] and [0100]); transmitting, by said processor to a plurality of ports configured to enable landing and departure functions for said first vehicle, a flight path associated with the route (see at least ¶[0084]-[0087]); receiving, by said processor from said first vehicle via optical sensors, weight sensors, temperature sensors, and pressure sensors of said first vehicle (see at least ¶[0018] and [0096]), monitored vehicular attributes of said first vehicle traveling from said original location to said destination location, wherein said monitored vehicular attributes comprise a maximum weight supported by said first vehicle, a current load being carried by said first vehicle, mechanical attributes of said first vehicle, electrical charges of said first vehicle, and a fuel/charge for said first vehicle (see at least ¶[0056] and [0077]-[0090]); monitoring, by said processor, environmental attributes associated with said original route of travel with respect said first vehicle, wherein said environmental attributes comprise weather conditions, air pressure conditions, altitude conditions, and wind conditions associated with said original route of travel with respect said first vehicle; (see at least ¶[0037]-[0046] and [0077]-[0090]); monitoring, by said processor, flight conditions associated with said original route of travel with respect said first vehicle, wherein said flight conditions comprise a current speed of said first vehicle, a trajectory of said first vehicle, duration of flight with respect to said original CA920160046US03Page 17 of 26route of travel, a frequency associated with said first vehicle, a near field detection of said first vehicle, and a current GPS signal associated with said original route of travel with respect said first vehicle (see at least ¶[0077]-[0092]); first determining, by said processor based on said monitoring said environmental attributes, results of said monitoring said flight conditions, and results of (see at least ¶[0077]-[0092]); and second determining, by said processor based on said navigational issues, if said vehicle should continue to travel along said route (see at least ¶ [0092]-[0093] – the UAV platform may determine whether or not to modify the flight path based on feedback – if not, then this is a determination that the vehicle should continue along original route of travel).  Srivastava et al. does not specifically teach that the first determining, by said processor is based on said monitored vehicular attributes and results of said monitoring said environmental attributes.  However, such matter is taught by McNally et al. (see at least col. 1, line 64 – col. 2, line 9, and col. 11, line 9 – col. 12, line 22).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the method and system for dynamic routes in an airspace of McNally et al. wherein it is taught that that the first determining, by said processor is based on said monitored vehicular attributes and results of said monitoring said environmental attributes with the unmanned aerial vehicle control system of Srivastava et al. as both systems are used to generate and modify flight plans for an aerial vehicle such that they avoid conflicts or unsafe airspace as efficiently as possible and taking into account vehicle attributes such as time and fuel savings as taught by McNally et al. would allow for the most efficient and safe route to be determined for the aerial vehicle.  Srivastava as modified by McNally et al. do not explicitly teach that multiple different routes are generated for the first vehicle or that the route is selected from the multiple differing routes of travel, receiving, by said processor from said plurality of ports, transmitted control data associated with said first vehicle; directing, by (see at least col. 7, line 42 –-col. 11, line 39 and col. 18, line 48-col. 23, line 23).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system of Srivastava et al. as modified by McNally et al. using the teachings of Bailey going to multiple different routes being generated for the first vehicle or that the route is selected from the multiple differing routes of travel, as all of the systems are directed to generating and modifying flight plans for aerial vehicles and the use of the system of Bailey would provide increased efficiency in the planning and execution of the flight plan for the aerial vehicle.  
As regards claim 2, Srivastava et al. does not specifically teach generating, by said processor, an alert indicating said navigational issues; and presenting, by said processor to a user via an output device, said alert.  However, such matter is taught by McNally et al. (see at least col. 14, lines 35-44 and Fig 8).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the method and system for dynamic routes in an airspace of McNally et al. going to generating, by said processor, an alert indicating said navigational issues; and presenting, by said 
As regards claim 3, Srivastava et al. teach wherein results of said second determining indicate that said vehicle should continue to travel along said original route of travel, and wherein said method further comprises: directing, by said processor, said vehicle along said original route of travel from said original location to said destination location (see at least ¶ [0085]-[0086] and [0092]-[0093] – the UAV platform may determine whether or not to modify the flight path based on feedback – if not, then this is a determination that the vehicle should continue along original route of travel). 
As regards claim 4, Srivastava et al. teach wherein results of said second determining indicate that said vehicle should not continue to travel along said original route of travel, and wherein said method further comprises: generating, by said processor based on said navigational issues, an alternative route of travel for said first vehicle; and directing, by said processor, said vehicle along said alternative route of travel such that said vehicle initiates motion and navigates said alternative route of travel (see at least ¶ [0085]-[0086] and [0090]-[0092]).
(see at least ¶ [0085]-[0086] and [0090]-[0092]).
As regards claim 6, Srivastava et al. teach wherein said alternative route of travel directs said vehicle to travel to an alternative destination location via an alternative route differing from said original route of travel (see at least ¶[0090]).
As regards claim 7, Srivastava et al. teach wherein said directing comprises said processor controlling said vehicle from said original location to said destination location via said original route of travel (see at least ¶ [0085]-[0086]).
As regards claim 8, Srivastava et al. teach CA920160046US1 Page 18 of 25 said directing comprises transmitting, to said vehicle, a flight plan indicating said original route of travel such that said vehicle controls navigation along said original route of travel towards said destination location (see at least ¶ [0085]-[0086]).
As regards claim 11, Srivastava et al. teach providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable code in the controller, said code beingCA920160046US1 Page 19 of 25 executed by the processor to implement: said generating, said directing, said receiving, said retrieving, said first determining, and said second determining (see at least ¶ [0017]-[0034]).
As regards claims 12-20, please see the rejections above with respect to claims 1-7 which are commensurate in scope to claims 12-20, with claims 1-7 being drawn to an automated vehicle control method, claims 12-18 being drawn to a corresponding computer program product and claims 19-20 being drawn to a corresponding controller. 

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667